

114 S1636 IS: Just Google It Act
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1636IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Kirk (for himself, Ms. Ayotte, Mr. Cotton, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo streamline the collection and distribution of Government information.
	
 1.Short titleThis Act may be cited as the Just Google It Act. 2.FindingsCongress finds the following:
 (1)The National Technical Information Service (referred to in this Act as NTIS), the National Archives and Records Administration, the Government Accountability Office (referred to in this section as GAO), and the Library of Congress are all tasked with collecting, categorizing, and distributing Government publications to the public.
 (2)GAO has found that— (A)NTIS costs have exceeded its revenues during a recent 11-year period by an average of $1,300,000 per year; and
 (B)of the reports in the NTIS repository that are available elsewhere, 95 percent are available for free and most could be found using a web search engine like google.com.
 (3)NTIS is a relic of the pre-Internet era and duplicates the products and services offered by multiple Government agencies.
			3.National Technical Information Service
 (a)RepealEffective on the date that is 1 year after the date of the enactment of this Act, the National Technical Information Act of 1988 (subtitle B of title II of Public Law 100–519; 15 U.S.C. 3704b) is repealed.
			(b)Transfer of critical functions
 (1)Consultation requirementThe Secretary of Commerce, the Archivist of the United States, the Comptroller General of the United States, and the Commissioner of Social Security shall consult with the Director of the Office of Management and Budget to determine if any function of NTIS is critical to the economy of the United States.
 (2)GAO certificationThe Comptroller General of the United States shall determine which of the critical functions identified pursuant to paragraph (1) are not being carried out by any other agency or instrumentality of the Federal Government.
				(3)Transfers authorized
 (A)In generalExcept as provided in subparagraph (B), the Secretary of Commerce, before the effective date set forth in subsection (a), may transfer the responsibility for any critical function of NTIS (as identified under paragraph (1)) that is not otherwise being carried out (as determined under paragraph (2)) to another office within the Department of Commerce.
 (B)ExceptionThe Secretary may not transfer any fee-based services offered by NTIS to another office within the Department of Commerce.
 (4)Services by contractorIf fee-based services determined to be critical to the economy of the United States under paragraph (1) are being carried out by a contractor through a contract with NTIS, such contract may not be renewed, but the Federal agency receiving such services, or the General Service Administration, may enter into a new contract with the contractor or another qualified entity to continue such services after the expiration of the contract with NTIS.
 (c)Abolition of functionsExcept for the functions transferred pursuant to subsection (b), all functions of the NTIS immediately before the repeal date described in subsection (a) are abolished on such repeal date.
 (d)Transfer of unexpended balancesNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the Secretary of Commerce, shall—
 (1)transfer all unexpended balances in the National Technical Information Service Revolving Fund, established pursuant to the Department of Commerce Appropriations Act, 1993 (15 U.S.C. 3704b note), to the general fund of the Treasury for the purpose of deficit reduction; and
 (2)after the transfer is completed pursuant to paragraph (1), dissolve the National Technical Information Service Revolving Fund.
 4.Secretary of Commerce certificationBefore the effective date set forth in section 3(a), the Secretary of Commerce shall submit a written certification to the Committee on Finance of the Senate and the Committee on Energy and Commerce of the House of Representatives that all of the operations of the National Technical Information Service have been terminated.